Exhibit 10.2

REVOLVING CREDIT NOTE

 

$35,000,000.00    December 17, 2010

FOR VALUE RECEIVED, TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company, TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited liability company,
and TNP SRT SAN JACINTO, LLC, a Delaware limited liability company
(collectively, the “Maker”) jointly and severally promise to pay without offset
or counterclaim to the order of KEYBANK NATIONAL ASSOCIATION, a national banking
association, (“Payee”), the principal amount equal to the lesser of
(x) Thirty-Five Million and no/100 Dollars ($35,000,000.00) or (y) the
outstanding amount advanced by Payee as a Loan (or Loans) under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
December 17, 2010, among Maker, certain Affiliates of Maker, the Lenders named
therein, and KeyBank National Association, as Agent for itself and the Lenders
(as hereafter amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period. No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Maximum Loan Available Amount.

This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS. MAKER AGREES THAT JURISDICTION AND VENUE FOR
ANY ACTION REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any



--------------------------------------------------------------------------------

endorser of this Note hereby consents to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand and notice of every kind (except such notices as
may be expressly required under the Credit Agreement or the other Loan
Documents) and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

(The next page is the signature page.)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as an instrument under seal as of the day and year
first written above.

 

TNP SRT SECURED HOLDINGS, LLC, a

Delaware limited liability company

By:

 

TNP Strategic Retail Operating Partnership, L.P.,

its sole member

 

By:

  TNP Strategic Retail Trust, Inc., its general partner    

By:

 

/s/ Christopher Cameron

   

Print Name: Christopher Cameron

   

Title: CFO-SRT, REIT

TNP SRT MORENO MARKETPLACE, LLC, a

Delaware limited liability company

By:

 

TNP SRT Secured Holdings, LLC, its sole

member

By:

 

TNP Strategic Retail Operating Partnership,

L.P., its sole member

 

By:

 

TNP Strategic Retail Trust, Inc., its general

partner

   

By:

 

/s/ Christopher Cameron

   

Print Name: Christopher Cameron

   

Title: CFO-SRT, REIT

TNP SRT SAN JACINTO, LLC, a Delaware

limited liability company

By:

 

TNP SRT Secured Holdings, LLC, its sole

member

By:

 

TNP Strategic Retail Operating Partnership,

L.P., its sole member

 

By:

 

TNP Strategic Retail Trust, Inc., its general

partner

   

By:

 

/s/ Christopher Cameron

   

Print Name: Christopher Cameron

   

Title: CFO-SRT, REIT